                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                           4:16CR3067

       vs.
                                                           ORDER
ANTHONY R. ROE,

                     Defendant.


      Defendant objects to any finding that he is incompetent and unable to stand
trial and assist his counsel in his defense. At this time, Defendant may also be
refusing to take medications as prescribed by the Federal Medical Center for
restoration of competence. (Filing No. 74, audio file).


      Accordingly,

      IT IS ORDERED:

      1)     The U.S. Marshal shall provide prompt custodial transportation of
             Defendant from the Federal Medical Center to Lincoln, Nebraska to
             appear at a hearing before the undersigned magistrate judge.

      2)     During transport back to the District of Nebraska, the U.S. Marshal
             shall have available and provide to the defendant any medications
             prescribed by the Federal Medical Center on the schedule and at the
             dosage as stated by that facility. However, if the defendant refuses
             the medication, the Marshal is not authorized to force the defendant
             to take this medication pending a hearing in Nebraska and further
             order of this court.

      3)     When the defendant arrives in Nebraska, the Marshal shall promptly
             advise this court so a hearing can be set.
4)   The clerk shall set an April 1, 2019 case management deadline to
     check on Defendant’s arrival in this district.

March 1, 2019.

                                  BY THE COURT:

                                  s/ Cheryl R. Zwart
                                  United States Magistrate Judge




                              2
